Citation Nr: 0421141	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for coronary artery 
disease status post coronary bypass surgery.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1950 to August 1953 
and September 1960 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

A hearing was held in August 2003 before the undersigned at 
the RO, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
is rendering the determination in this case.

The issues of entitlement to service connection for diabetes 
mellitus, bladder cancer, coronary artery disease status post 
coronary bypass surgery, hypertension, and arthritis of the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences tinnitus due to exposure to 
acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred as a result of the veteran's active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In light of the decision below regarding the issue of service 
connection for tinnitus, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Pertinent 
identified medical and other records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for tinnitus.  The Board 
agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 
1110, 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran contends that he was exposed to acoustic trauma 
during service.  His contention is supported by his service 
medical records, and the fact that he is service connected 
for bilateral hearing loss due to exposure to acoustic 
trauma.

In August 2003, the veteran testified before the undersigned 
at the RO.  During the hearing, he explained that he 
experienced ringing in his ears, which he believed was 
related to exposure to acoustic trauma during his service.

Although the record lacks a specific medical finding that the 
veteran has tinnitus that is related to exposure to acoustic 
trauma, the Board finds the veteran's testimony before the 
undersigned credible, in which he described a constant 
ringing since service, in light of the veteran's military 
record establishing exposure to acoustic trauma and his 
service-connected bilateral hearing loss.  While the veteran 
is not a trained medical professional, he is competent as a 
layperson to describe a ringing in his ears.

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for tinnitus is warranted because the evidence 
shows that the veteran was exposed to acoustic trauma during 
service and that he experiences a constant ringing in his 
ears.  Therefore, the Board finds that service connection for 
tinnitus is warranted.

Without competent evidence to the contrary, and resolving the 
benefit of the doubt in the appellant's favor, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1310; 
VCAA; 38 C.F.R. §§ 3.303.




ORDER

Service connection for tinnitus is granted.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
requested action that follows.  VA will notify the appellant 
if further action is required on his part.

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the AMC must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of 38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2003) and the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claims.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio, 16 Vet. App. 183; Charles 
v. Principi, 16 Vet. App. 370 (2002), and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.  

2.  It appears that the veteran's 
complete service medical records are not 
of record.  An attempt should be made to 
obtain the veteran's complete service 
medical records as well as his service 
personnel records, to confirm his service 
as an airman who flew bombing missions 
over the Republic of Vietnam.  Based on a 
review of the claims file and the August 
2003 testimony before the undersigned, 
the veteran maintains the following:

?	During the Vietnam War, the veteran 
served as a member of an airplane 
crew during bombing runs over the 
Republic of Vietnam.  He testified 
that the planes flew low to the 
ground (50-100 feet) with the bomb-
bay doors open.  Although he did not 
set foot in Vietnam, he maintains 
that he was exposed to Agent Orange 
during these bombing missions.  In 
addition, he contends that after 
returning to base, he would have to 
climb all over the aircraft to 
complete maintenance checks.  As a 
result, he feels that he was exposed 
to Agent Orange residue that had 
collected on the aircraft and that 
he developed diabetes mellitus as a 
result.
?	He developed his coronary artery 
disease and hypertension, diagnosed 
many years after service, secondary 
to diabetes mellitus.  These claims 
are intertwined with his claim for 
diabetes mellitus.  (See Transcript, 
page 11).
?	He developed bladder cancer as a 
result of exposure to aircraft fuel 
fumes and spillage while in service. 
?	He was diagnosed during service with 
rheumatoid arthritis, which resulted 
in his current left knee arthritis.  
He noted several service medical 
records that note a history of 
rheumatoid arthritis, and he also 
recalls that his left knee hurt 
during service and that he 
complained about it to service 
medical professionals.

3.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since May 2002, the date of 
the statement of the case, that are 
relevant to the claims in this case.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination(s) for the 
purpose of determining the etiology of 
diabetes mellitus, bladder cancer, and 
arthritis of the left knee, as well as, 
whether the veteran's coronary artery 
disease and hypertension developed as a 
result of diabetes mellitus.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, including 38 C.F.R. § 3.655.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner(s).  Based upon the 
examination results and the claims folder 
review, the examiner(s) should provide an 
opinion as to whether it is "at least as 
likely as not" that the veteran's 
claimed disorders were manifested during 
service or is otherwise etiologically 
related to service as described below.  

?	With respect to diabetes mellitus, 
the examiner should confirm whether 
the veteran has the claimed 
disorder.  If so, and if the 
additional service personnel records 
confirm that the veteran flew on 
bombing missions over the Republic 
of Vietnam at low altitudes (as 
requested above), the examiner 
should determine whether exposure to 
Agent Orange at these levels could 
"at least as likely as not"  
result in the development of 
diabetes mellitus.  If so, the 
examiner should determine whether 
the veteran's coronary artery 
disease and hypertension were "at 
least as likely as not" caused or 
aggravated by diabetes mellitus.

?	With respect to bladder cancer, the 
examiner should determine whether 
the veteran's current bladder cancer 
is "at least as likely as not" 
related to exposure to airplane fuel 
fumes and spillage during service.  

?	With respect to left knee arthritis, 
the examiner should determine 
whether any current left knee 
arthritis is "at least as likely as 
not" related to any treatment or 
diagnosis of rheumatoid arthritis 
noted during service.

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

5.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

6.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
and should readjudicate the veteran's 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309(e), 3.312 (2003)  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFFREY SCHUELER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



